DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 ALFRED WASHINGTON J. CERUTTI,
                           Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                               No. 4D18-112

                              [March 15, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Charles E. Burton,
Judge; L.T. Case Nos. 50-2013-CF-006235-AXX-MB, 50-2013-CF-
006243-AXX-MB, and 50-2013-CF-010111-AXX-MB.

  Alfred Washington J. Cerutti, Miami, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, CONNER and KLINGENSMITH, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.